Citation Nr: 1503223	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-49 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen claims for service connection for left shoulder, low back, pelvic, nasal, and right eye conditions and, if so, whether service connection is warranted.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board previously remanded the appeal in February 2014 for additional development.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The Veteran testified before the undersigned Veterans Law Judge at a November 2011 videoconference hearing. A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he began having breathing and sleeping problems after a December 1962 accident, which he asserts caused bleeding in the right central lobe of his lung.  See Transcript of Record pp. 5-6, 8-9.

The record lacks sufficient information to make a decision regarding the Veteran's appeals for service connection for COPD and sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

It is unclear whether the Veteran has had a diagnosis of COPD or any other lung disability since filing his August 2009 claim, and he has not yet been provided the medical tests necessary to confirm his reported diagnoses.  See November 2013 Toccoa Clinic Treatment Records (noting that the Veteran has no asthma or lung conditions); October 2012 Toccoa Clinic Treatment Records (noting complains of shortness of breath and chest tightness with exertion and wheezing, consistent with prior COPD exacerbation).  While the April 2014 VA examiner indicated that the Veteran failed to report for the required medical testing, the Veteran reported that he was not told that he needed to go elsewhere for further medical testing.  See May 2014 Statement.

Regarding any sleep apnea, the April 2014 VA examiner's opinion is inadequate.  The April 2014 VA examiner appeared to ignore private treatment records that indicate the Veteran's difficulties sleeping are due to saliva and left nostril issues, not an asthma or lung condition.  See November 2013 Toccoa Clinic Treatment Records (noting complaints of waking up in his sleep choking, unable to breathe, and having difficulty breathing through the left nostril in spite of prior surgery for deviated nasal septum); September 2013 Toccoa Clinic Treatment Records (near resolution of obstructive sleep apnea via nasal BiPAP).  The Board lacks the medical expertise to determine whether any COPD or sleep apnea is related to an in-service injury, disease, or event.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Regarding the remaining issues on appeal, the record still does not contain a statement of the case regarding the Veteran's May 2010 notice of disagreement with an August 2009 rating decision denying his petition to reopen claims for service connection for left shoulder, low back, pelvic, nasal, and right eye disabilities related to his in-service motor vehicle accident.  See Transcript of Record p. 7; Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).   


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an SOC regarding his appeals to reopen claims for service connection for left shoulder, low back, pelvic, nasal, and right eye disabilities.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return the issues to the Board.

2. The AOJ should obtain any outstanding records, including from VA, the Social Security Administration, and private physicians Dr. Mills, Dr. Hemmer, Dr. Garrison, Dr. Byers, and Dr. Patel dated since September 2009. 

3. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any current COPD and sleep apnea.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review the claims file, perform all indicated studies, and report any findings in detail. 

The examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that any current COPD and/or sleep apnea is etiologically related to an in-service injury, disease, or event, to include the Veteran's December 1962 automobile accident.

The opinion must include the medical basis for any diagnoses and a complete medical rationale.  

Please consider the Veteran's statements regarding the onset and duration of his symptoms.  See Transcript of Record pp. 5, 9-11 (reporting difficulties breathing in left nostril in service due to tonsils, internal bleeding at the right lobe of his lungs, landing on his back on a rock and being paralyzed after the motor vehicle accident, not having smoked since service, and that private physician Dr. Mills told him that his motor vehicle accident more than likely caused problems with his lungs and breathing).  

Please also consider private treatment records that indicate the Veteran may not have a lung condition and his difficulties sleeping may be due to saliva and left nostril issues.  See September and November 2013 Toccoa Clinic Treatment Records.  Cf. October 2012 Toccoa Clinic Treatment Records (noting complains of shortness of breath and chest tightness with exertion and wheezing, consistent with prior COPD exacerbation).

4. Then, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




